Stephens, J.
1. This being a suit on an open account, and there being-evidence to authorize the inference that the account was correct, and that the plaintiff’s agent who accepted in its behalf the obligation of a stranger for the payment of the indebtedness represented by the account sued on had no authority to release the defendant and to accept the stranger’s obligation as a substitute for the obligation of the defendant, and also that the plaintiff’s agent made no such agreement, and that the plaintiff, in accepting the stranger’s obligation which had been procured by the plaintiff’s agent, did not ratify any agreement whereby the , plaintiff’s agent, for and in its behalf, released the defendant, the evidence authorized the inference that no obligation of another to pay the defendant’s debt was accepted as a substitute for the defendant’s obligation, and that the defendant was liable.
2. There being- no evidence which would authorize the inference that the *577plaintiff knew tliat its agent, in accepting the obligation of the stranger for the payment of the defendant’s debt, made an agreement releasing the defendant and accepting the obligation of the stranger as a substitute for that of the defendant, the evidence was insufficient to authorize any inference that the plaintiff, in accepting the money paid by the stranger pursuant to the contract made by the plaintiff’s agent, ratified any agreement of the plaintiff’s agent to release the defendant and accept the obligation of the stranger as a substitute for that of the defendant. The evidence presented no issue as respects any such ratification by the plaintiff, and the court did not err in refusing certain requests to charge with reference thereto.
Decided January 14, 1932.
Carlisle Cobb, for plaintiff in error.
Deupree Hunnicutt, 8. C. Upson, Rupert A. Brown, contra.
3. The verdict found for the plaintiff was authorized, and no error appears.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.